Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 1 of 46
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 2 of 46
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 3 of 46
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 4 of 46
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 5 of 46




                                   EXHIBIT "1"
                                   Page 5
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 6 of 46




                                   EXHIBIT "1"
                                   Page 6
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 7 of 46




                                   EXHIBIT "1"
                                   Page 7
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 8 of 46




                                   EXHIBIT "1"
                                   Page 8
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 9 of 46




                                   EXHIBIT "1"
                                   Page 9
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 10 of 46




                                   EXHIBIT "1"
                                   Page 10
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 11 of 46




                                   EXHIBIT "1"
                                   Page 11
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 12 of 46




                                   EXHIBIT "1"
                                   Page 12
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 13 of 46




                                   EXHIBIT "1"
                                   Page 13
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 14 of 46




                                   EXHIBIT "1"
                                   Page 14
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 15 of 46




                                   EXHIBIT "1"
                                   Page 15
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 16 of 46




                                   EXHIBIT "1"
                                   Page 16
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 17 of 46




                                   EXHIBIT "1"
                                   Page 17
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 18 of 46




                                   EXHIBIT "1"
                                   Page 18
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 19 of 46




                                   EXHIBIT "1"
                                   Page 19
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 20 of 46




                                   EXHIBIT "1"
                                   Page 20
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 21 of 46




                                   EXHIBIT "1"
                                   Page 21
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 22 of 46




                                   EXHIBIT "1"
                                   Page 22
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 23 of 46




                                   EXHIBIT "1"
                                   Page 23
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 24 of 46




                                   EXHIBIT "1"
                                   Page 24
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 25 of 46




                                   EXHIBIT "2"
                                   Page 25
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 26 of 46




                                   EXHIBIT "2"
                                   Page 26
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 27 of 46




                                   EXHIBIT "2"
                                   Page 27
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 28 of 46




                                   EXHIBIT "2"
                                   Page 28
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 29 of 46




                                   EXHIBIT "2"
                                   Page 29
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 30 of 46




                                   EXHIBIT "2"
                                   Page 30
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 31 of 46




                                   EXHIBIT "2"
                                   Page 31
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 32 of 46




                                   EXHIBIT "2"
                                   Page 32
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 33 of 46




                                   EXHIBIT "2"
                                   Page 33
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 34 of 46




                                   EXHIBIT "2"
                                   Page 34
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 35 of 46




                                   EXHIBIT "2"
                                   Page 35
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 36 of 46




                                   EXHIBIT "2"
                                   Page 36
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 37 of 46




                                   EXHIBIT "2"
                                   Page 37
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 38 of 46




                                   EXHIBIT "2"
                                   Page 38
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 39 of 46




                                   EXHIBIT "2"
                                   Page 39
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 40 of 46




                                   EXHIBIT "2"
                                   Page 40
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 41 of 46




                                   EXHIBIT "2"
                                   Page 41
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 42 of 46




                                   EXHIBIT "2"
                                   Page 42
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 43 of 46




                                   EXHIBIT "2"
                                   Page 43
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 44 of 46




                                   EXHIBIT "2"
                                   Page 44
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 45 of 46
Case 8:17-bk-10706-SC   Doc 222 Filed 11/22/17 Entered 11/22/17 14:39:54   Desc
                         Main Document    Page 46 of 46
